Citation Nr: 0301878	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-05 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for tendinitis and 
periarthritis of the left shoulder, residuals of a shoulder 
injury currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VARO in Lincoln, 
Nebraska.    


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Tendinitis and periarthritis of the left shoulder are 
manifested by full range of arm motion on flexion and 
abduction, and subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
tendinitis and periarthritis of the left shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has submitted to VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision of January 1976, the rating decisions dated 
in July 1995, February 1997, November 1997, as well as the 
November 1997 statement of the case, the November 2000 and 
June 2002 supplemental statements of the case and VA letters 
to the veteran dated in October 1994, January 1995 and April 
1996 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Upon review of the veteran's service medical records dated 
January 1967, it was reported that he is left hand dominant.  
However, in an April 2002 VA examination it was reported that 
he is right-handed with respect to writing.  Service medical 
records reflect treatment for a left shoulder injury in 
September 1971.

In January 1976, the RO granted the veteran entitlement to 
service connection for tendinitis of the left shoulder, 
residual of shoulder injury and assigned a 0 percent rating.  
The rating has remained in effect for many years.

During a May 1995 VA medical examination, the veteran denied 
day-to-day problems with stiffness and pain in his left 
shoulder.  He experienced pain when he slept on his left side 
or after over use such as unloading a large tractor-trailer.  
Physical examination revealed mild tenderness to palpation of 
the acromio-clavicular (AC) joint, however there was no 
tenderness to the coracoid process, deltoid or bicep muscle 
group.  The physical examination also revealed pain in the AC 
area on abduction and elevation against resistance and also 
after 120 degree elevation.  The range of motion of the left 
shoulder joint showed elevation to 150 degrees, abduction to 
approximately 120 degrees, adduction to approximately 30 
degrees, internal rotation to approximately 90 degrees, and 
external rotation to approximately 90 degrees.  An X-ray 
study revealed a normal left shoulder.  The diagnosis was 
status post "right" shoulder injury with residual 
intermittent pain and decreased range of motion.

In July 1996, the veteran filed a claim for increased 
compensation for his left shoulder injury.

By a statement dated in September 1996, the veteran noted 
that his left shoulder condition had worsened since his 
discharge in 1972 and that his range of motion is less.  In a 
statement dated September 1997, he complained of pain and 
stiffness in his left shoulder.  He stated that he is a truck 
driver and that the pain is affecting his job performance.  

VA outpatient progress notes dated June 1996 to May 1999, 
reflect complaints of left shoulder pain and joint pain. 

In February 1997, the RO increased the rating for tendinitis 
of the left shoulder from 0 percent to 10 percent disabling. 

In November 1997, the RO increased the rating for tendinitis 
and periarthritis of the left shoulder and assigned a 30 
percent rating.     

In a VA outpatient progress note dated January 1999 he also 
complained of increased left shoulder pain and tingling. 

In another statement by the veteran dated September 1999, he 
again reiterated his assertion that his left shoulder 
condition had worsened.       

In a VA outpatient progress note dated August 2000, the 
examiner reported that the veteran had a dislocated shoulder 
a long time ago.  Physical examination revealed that the left 
shoulder leaned back slightly.  There was no pain noted when 
he pressed his shoulder blades together. 

During a September 2000 VA medical examination, the veteran 
complained of debilitating pain in his left shoulder and said 
he could not perform any overhead activities.  He reported 
taking nonsteroidal medications on and off which gave him 
moderate relief.  On physical examination of the left 
shoulder, there was no significant atrophy when compared with 
the right shoulder.  There was significant tenderness over 
the AC joint which was exacerbated by cross-arm adduction.  
He demonstrated significantly positive near Hawkins 
impingement signs.  Range of motion of the left shoulder 
joint was as follows:  forward flexion actively to 80 degrees 
and passively to 120 degrees, abduction actively to 80 
degrees and passively to 115 degrees, internal rotation to 
L4, external rotation to 35 degrees.  Left shoulder range of 
motion was limited by significant discomfort.  There was no 
significant shoulder instability and no significant anterior 
or posterior instability of the left shoulder when compared 
with the right shoulder.  Apprehension sign was negative.  
Rotator cuff strength showed strength of rotator to generally 
be 5- of 5.  

Reference was made to an August 2000 X-ray study which 
demonstrated a left shoulder type II acromion with a fair 
amount of osteophyte formation on the AC joint with related 
osteoarthritic changes of the AC joint.  There was no 
glenohumeral arthritis and no significant changes in the 
humeral head.  A September 2000 Magnetic Resonance Imaging 
(MRI) and an August 2000 MRI of the left shoulder showed 
normal shoulders, no rotator cuff tear and early glenohumeral 
degenerative joint disease.

In an October 2000 neurology clinic note, the veteran 
complained of constant pain in his left shoulder.  His 
strength of the left shoulder was 5/5.  During a later 
neurology note strength of the left shoulder was reported as 
4/5.

During an April 2002 VA examination, the veteran complained 
of sharp pain that is constant and localized to the 
anterolateral aspect of his left shoulder.  He reported 
getting sharp flare ups of pain that occurred when he slept 
on his left side or with any overheard activity.  He has 
tried several nonsteroidal medications but he was unable to 
remember the names and claimed that the drugs only provided 
him with marginal relief.  He had one shoulder injection but 
he did not experience any relief from that.  He also reported 
attending physical therapy sessions and claimed that he 
continued to do the home exercises which provided him with a 
little relief.  Upon physical examination of the left 
shoulder, no evidence of atrophy was revealed.  There did 
appear to be some soft tissue swelling around the AC joint.  
He was tender to palpation throughout his entire shoulder but 
most tender at the anterolateral aspect of his shoulder and 
at the AC joint.  He was also tender along the muscle bellies 
of the rotator cuff.  The range of motion of the left 
shoulder revealed a full 180 degrees of abduction and flexion 
with external rotation to 85 degrees and internal rotation to 
T12.  The examiner noted that throughout active and passive 
range of motion the veteran showed significant pain, 
especially when he abducted or externally rotated his 
shoulder.  Strength was 4/5 in abduction and external 
rotation of his shoulder was secondary to pain.  All 
impingement signs were positive.  He was also tender to 
palpation of the bicipital groove, but again he was grossly 
tender throughout his shoulder.  His MRI of the left shoulder 
dated May 2002, was normal and there was no evidence of a 
rotator cuff tear.  The examiner opined that further testing 
should be performed and found that investigation further with 
the neck is warranted to determine whether or not the 
shoulder pain is actually pain from his neck, although he 
does have some findings of arthritis in his shoulder.  The 
veteran failed to report for a MRI scheduled in June 2002.  

Analysis

The veteran contends that his service-connected tendinitis 
and periarthritis of the left shoulder are more disabling 
then currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The veteran's tendinitis and periarthritis are rated under 
conditions affecting the musculoskeletal system in VA's 
Schedule for Rating Disabilities, specifically under 
Diagnostic Code 5201 which refers to limitation of motion of 
the arm.  See 38 C.F.R. § 4.71a.  According to Diagnostic 
Code 5201, a 40 percent rating is assigned for the dominant 
arm when motion is limited to 25 degrees from the side.  

Findings at an April 2002 VA examination show the veteran's 
range of motion at 180 degrees for abduction and flexion with 
external rotation to 85 degrees and internal rotation to T12.  
This evidence does not show the veteran's left arm is limited 
to 25 degrees from the side.

Other Diagnostic Codes which might allow a higher rating 
include Code 5200; however, evaluation under this code would 
require ankylosis of the scapulohumeral joint, which is not 
present in this case.  Diagnostic Code 5202 would require 
fibrous union, which is not present in this case.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In this regard, the Board notes there is no evidence of 
record that the veteran's left shoulder disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

After reviewing the medical evidence of record, in concert 
with the veteran's statements, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for tendinitis and periarthritis of the 
veteran's left shoulder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for 
tendinitis and periarthritis of the left shoulder is denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

